Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
7, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 7, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00288-CV
____________
 
IN RE WOODROW W. MILLER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 23, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004-05); see also
Tex. R. App. P. 52.  In his petition, relator
sought to have this court direct the Honorable Frank Rynd,
presiding judge of the 309th District Court, to set aside his nunc pro tunc order
signed February 17, 2005, purportedly setting aside a conditionally granted new
trial.  
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 7, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost.